Citation Nr: 1022031	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-39 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected joint pain of the elbows, ankles 
and hips (as due to an undiagnosed illness) beginning 
November 2, 1994.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected respiratory disorder (as due to an 
undiagnosed illness) from November 2, 1994 to February 10, 
2005.  

3.  Entitlement to a compensable rating for the service-
connected respiratory disorder (as due to an undiagnosed 
illness) beginning February 11, 2005.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active military service from April 1959 to 
October 1959, from April 1965 to April 1968, and from January 
1991 to July 1991.  

Historically, these matters first came before the Board on 
appeal from a March 1995 rating decision by the RO.  

The Veteran testified at the RO in November 2003 before the 
undersigned Veterans Law Judge.  

An August 2005 decision by the Board granted service 
connection for a respiratory disorder and for joint pains of 
the ankles, hips and elbows, and returned the case to the RO 
for assignment of disability ratings and effective dates.  

An August 2005 RO rating decision assigned an initial rating 
of 10 percent for the respiratory system condition effective 
on November 2, 1994 to February 10, 2005 and assigned a 
noncompensable (no percent) rating beginning on February 11, 
2005.  The same rating decision assigned an initial 10 
percent disability rating for the joint pain disorder 
effective on November 2, 1994.  

The Board issued a decision in March 2008 denying increased 
ratings for the service-connected disabilities.  

The Veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  

In March 2009, the Court issued an Order granting the 
parties' Joint Motion to vacate the decision and remand the 
case back to the Board for actions in compliance with the 
Court's order.  

Following the Court Order the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The issue of an initial rating in excess of 10 percent for 
the service-connected respiratory disorder (as due to an 
undiagnosed illness) from November 2, 1994 to February 10, 
2005 and a compensable rating beginning February 11, 2005 is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington,. DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected disability manifested by joint pain 
is to shown to have been productive of no more than 
subjective complaints of pain of the elbows, ankles and hips, 
with no demonstrated objective limitation of motion or 
functional loss due to pain.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected joint pain of 
the elbows, ankles and hips (as due to an undiagnosed 
illness) beginning on November 2, 1994 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes (DCs) 5003, 5025 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.  


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for joint pain.  The United 
States Court of Appeals for the Federal Circuit and the Court 
have held that once the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As a final matter, the Board notes that the Veteran was not 
provided notification pursuant to the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

Finally, the March 2009 Joint Motion for Remand did not 
identify any deficiency as to VA's duty to notify.  The Board 
is confident that if the parties had identified any VCAA 
problems, such would have surfaced in the March 2009 Joint 
Motion for Remand so that any deficiencies could be 
corrected.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) (noting that 
"[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court").

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, the Veteran's statements and testimony, 
and VA examination reports dated in November 1994, September 
1999, August 2002, January 2003, February 2005 and March 
2005.  

The Veteran does not contend, and the file does not show, 
that the examinations were inadequate for rating purposes, or 
that his symptoms have become worse since his most recent 
examination.  

(In this regard, the Board emphasizes a February 2010 
statement from the Veteran's attorney in which he indicates 
the Veteran has no additional evidence to submit with respect 
to this claim.)  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.   

There is no specific diagnostic code for evaluating an 
undiagnosed musculoskeletal disorder.  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Chronic joint pain is customarily rated by analogy under 38 
C.F.R. § 4.71a (schedule of ratings - musculoskeletal system) 
under either DC 5003 (arthritis) or DC 5025 (fibromyalgia).  

DC 5003 (arthritis) provides for rating based on limitation 
of motion of the joints (here, the elbows, hips and ankles) 
under the appropriate diagnostic codes. When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assignable for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined but not added under DC 5003.  

Limitation of motion under DC 5003 must be objectively 
confirmed by symptoms such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a rating of 10 percent is assignable 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups; a rating of 20 percent is 
assignable with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

Alternatively, the disorder may be rated by analogy under the 
rating criteria for 
38 C.F.R. § 4.71a DC 5025 (fibromyalgia) with criteria as 
follows:  

A rating of 10 percent is assignable with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Reynaud's like symptoms, which require continuous 
medication for control.  

A rating of 20 percent is assignable with symptoms as above 
that are episodic, with exacerbations often triggered by 
environmental or emotional stress or overexertion, but are 
present more than one-third of the time.  

A rating of 40 percent is assignable with symptoms as above 
that are constant, or nearly so, and refractory to therapy.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Veteran had a VA Persian Gulf Registry examination in May 
1994 in which he complained of a number of symptoms including 
joint pain.  On examination his musculoskeletal system was 
within normal limits.  The Veteran was diagnosed with 
polyarthralgia.  

The Veteran had a VA C&P examination in November 1994 in 
which he made no complaint of any musculoskeletal symptoms.  
The examiner made no findings of any current musculoskeletal 
disorder, diagnosed or otherwise.  

A VA outpatient note dated in December 1994 shows complaint 
of numerous symptoms consistent with Persian Gulf Syndrome, 
including joint pain.  Severity and location of those pains 
were not specified in the note.  

The VA outpatient records dated from April 1995 to September 
1998 reflect treatment for various unrelated ailments; the 
Veteran did not voice one complaint with respect to his 
joints.  Indeed, in September 1998 the Veteran was described 
as being in no acute distress and was able to heel-toe walk 
without difficulty.  

The Veteran testified in September 1995, in support of his 
initial claim for service connection, that he experienced 
pain in the elbows to the point where he could not perform PT 
tests.  He denied having pain in any joints other than the 
elbows.  

The Veteran submitted a letter to VA in July 1998 asserting 
that he currently took one 800 mg tablet of ibuprofen every 8 
hours for joint pain.  

The Veteran had a VA general medical examination in September 
1999 when he complained of migratory joint pains involving 
the knees, elbows and shoulders.  

The Veteran was observed to walk abnormally, flexed at the 
hips and slow of gait.  The examiner noted the Veteran 
"[could not] explain why he walk[ed] this way as he [did] 
not have any real orthopedic problems that cause[d] this."  

An examination of the joints (knees, elbows and shoulders) 
showed normal range of motion; the examiner made no mention 
of pain being observed on examination.  

The file contains lay statements dated in September 1999 from 
acquaintances of the Veteran.  The letters generally describe 
observed that the Veteran had experienced onset of chronic 
fatigue since return from the Persian Gulf, but are silent in 
regard to observed symptoms of any joint pain.  

In an October 1999 VA outpatient record, the Veteran reported 
his "general dissatisfaction with the VA system."  

The November 1999 and August 2000 VA outpatient records note 
the Veteran's complaint of joint pain; physical examination 
was normal.  In a December 1999 VA outpatient record, the 
Veteran specifically denied any musculoskeletal problems.  

In January 2000 the Veteran reported that he "wanted to do 
aerobic exercises."  In March 2000 and September 2000 
Veteran was advised to increase his daily activity in efforts 
at weight loss.  

The Veteran had a VA examination of the joints in August 2002 
and complained of migratory joint pain involving the elbows, 
knees, shoulders (primarily right shoulder) and lower back; 
joints not involved were the hips, wrists, hands and cervical 
spine.  

The Veteran's range of motion of the elbows was 0 degrees to 
142 degrees on the right and 0 degrees to 143 degrees on the 
left (0 degrees to 145 degrees is normal, but flexion greater 
than 100 degrees was not compensable under DCs 5206 and 
5208); pronation and supination were normal, bilaterally (0 
degrees to 80 degrees pronation and 0 degrees to 85 degrees 
supination).  

There was no visible swelling, sensation of warmth, 
tenderness, or abnormal crepitus, and alignment was 
satisfactory.  There was no undue varus or valgus 
abnormality.  

The examiner made no observations regarding the hips or 
ankles, since the Veteran did not complain of pain in those 
joints.  The examiner's diagnosis regarding the elbows was 
normal examination with no abnormalities found, medical or 
non-medical.  

In regard to the multiple joint pain described by the Veteran 
(elbows, knees, shoulders and lower back) the examiner stated 
that arthralgia was a symptom describing complaints of joint 
discomfort that could be associated with the presence of 
joint pathology, but could also occur in the absence of a 
specific medically determinable joint abnormality; 
"arthralgia" did not specifically indicate joint disease 
per se.

The Veteran underwent a VA examination in January 2003 
specifically related to "chronic fatigue syndrome" when the 
examiner performed a comprehensive overall physical 
examination.  In regard to joint pains, the Veteran 
complained of pains mainly in the elbows, shoulders and knees 
(primarily right knee), as well as back pain.  The Veteran 
stated that he had used non-prescription glucosamine for 
joint pain.  

The Veteran was observed to walk in a partly bent-over 
position listing toward the right, and he complained of 
significant problems bending over and straightening back up.  
He was noted to be moderately obese and highly deconditioned.  
The hips appeared to have normal range of motion without 
pain.  The elbows had a normal range of motion without 
discomfort or swelling.  

The examination was silent regarding the ankles, since the 
Veteran did not cite the ankles as being painful.  The 
examiner's impression was that the joint pains were 
consistent with a diagnosis of mild psoriatic arthritis.  

The Veteran testified in November 2003, in support of his 
claim of service connection, that his joint pains became 
manifest as shoulder pain while doing push-ups.  The joints 
involved were the shoulders and elbows, and a little pain in 
the wrist.  

The Veteran had VA examinations of the joints and the muscles 
in February 2005 in which he described muscle pain in the 
shoulders, thighs and lower back.  He also reported 
generalized joint pains affecting the bilateral shoulders, 
right elbow and wrist, lumbar spine, bilateral knees and 
bilateral hips.  

The Veteran was abusive to the examiner and refused to 
respond to the examiner's questions.  He denied having 
incapacitating episodes as due to arthritis, but reported 
that he was unable to stand for more than a few minutes or to 
walk more than a few yards.  The Veteran denied deformity, 
giving way, or instability of the joints, but endorsed pain, 
stiffness and weakness, with moderate weekly flare-ups of 1-2 
days duration.  

On examination, the Veteran's gait and weight-bearing were 
normal.  The elbow range of motion was normal (flexion 0 to 
180 degrees, pronation to 80 degrees and supination to 85 
degrees); there was no additional limitation of motion on 
repetitive use.  The examiner stated that the hips also had a 
full range of motion with 5/5 muscle strength.  The examiner 
did not address the ankles.  

The examiner was unable to render a diagnosis for the 
Veteran's non-specific complaints.  

The Veteran was re-examined by VA in March 2005 to address 
joints not covered or inadequately covered in the examination 
the previous month.  In regard to ankles, the Veteran 
reported having had a history of having chipped part of his 
heel in college; he denied any significant pain or stiffness 
in either ankle and also denied any effect on daily living.  

The examination revealed no visible deformity of the ankles, 
and range of motion of the ankles was normal (dorsiflexion 0 
degrees to 20 degrees and plantar flexion 0 degrees to 45 
degrees) without evidence of painful motion.  The examiner's 
diagnosis was that of complaint of bilateral ankle pain with 
no objective evidence of painful motion on the day of 
examination.  

The VA X-ray studies of the ankles, hips and elbows in March 
2005 were noted to be normal.  

On comparison of the evidence with the rating criteria, the 
Board finds that the criteria for an initial rating in excess 
of 10 percent are not met.  

There is no objective medical evidence of limitation of 
motion of the joints (hips, ankles and elbows) to a 
compensable degree under the applicable DCs.  The Board notes 
that rating by analogy to arthritis under DC 5003 permits the 
assignment of a 10 percent evaluation even if there is no 
actual limitation of motion; see VAOPGCPREC 09-98 (August 14, 
1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  In this case the Veteran's currently assigned 10 
percent rating satisfies Lichtenfels.  

VA must also consider functional loss of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

VA must consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40.  

However, a functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.

In this case, there is no competent evidence on examination, 
or in the voluminous medical treatment records associated 
with the claims file, of any visible behavior of the Veteran 
showing joint pain.  There is accordingly no basis on which 
VA may assign a higher evaluation based on pain alone.  

Similarly, all competent medical examinations of record 
assert that there is no additional limitation of function due 
to repetitive motion or other factors cited in 
De Luca to serve as a basis for additional compensation.  

The Veteran's attorney asserts that the Veteran's subjective 
account of exacerbating episodes should be sufficient to 
grant a higher evaluation 20 percent evaluation under DC 5003 
("occasional exacerbating episodes"), asserting that the 
rating criteria do not specifically require "objective 
evidence" and that since subjective account of pain was 
considered adequate to rate at 10 percent it should also be 
considered adequate to rate at 20 percent.  

The Board notes that DC 5003 does not define "incapacitating 
exacerbations."  However, 38 C.F.R. Chapter 4 consistently 
defines "incapacitating episodes" as those involving bed 
rest and treatment by a physician; see inter alia 38 C.F.R. § 
4.71a DC 5243 (intervertebral disc syndrome) and see also 38 
C.F.R. § 4.97 (schedule of ratings - respiratory disorder, 
multiple DCs) which define "incapacitating episode" as one 
requiring bed rest and treatment by a physician.  

In this case, the Veteran has not asserted, and the evidence 
does not show, that he has had any such episodes due to joint 
pain, and in fact the Veteran specifically denied such 
episodes during the examination in February 2005.  
Accordingly, a 20 percent rating for incapacitating episodes 
under DC 5003 is not warranted.  

The Board has considered whether the Veteran would benefit 
from having the disability alternatively rated as 
fibromyalgia under DC 5025.  However, his symptoms most 
closely approximate the criteria for the current 10 percent 
rating under that DC as well (widespread musculoskeletal pain 
and tender points which require continuous medication for 
control).  

The evidence does not show the symptoms required for higher 
evaluation under DC 5025 (symptoms as above that are 
episodic, with exacerbations often triggered by environmental 
or emotional stress or overexertion but are present more than 
one-third of the time, or symptoms as above that are constant 
or nearly so and refractory to therapy.)  

In addition to the medical evidence, the Board has considered 
the lay evidence, including the Veteran's testimony and his 
correspondence with the Board.  The parties to the Joint 
Motion indicated that the Board provided inadequate reasons 
and bases in addressing the credibility of Veteran's lay 
assertions of severe joint pain.  

In this regard, the Board has considered the Veteran's lay 
statements as to severe joint pain. (See VA Form 4138, May 
2005.)  As a lay person, the Veteran is competent to report 
symptoms that he experiences, such as joint pain.  Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002).  Thus, the Board 
finds that his lay reports of symptomatology are entitled to 
appropriate probative weight.  

The Board notes that the Veteran is competent to report 
subjective symptoms observable to the naked eye, such as a 
limp, change in gait or other observable symptoms of joint 
pain.  

However, there is no evidence to suggest that the Veteran has 
any medical knowledge or training.  It is well settled that 
lay persons without medical training, such as the Veteran, 
are not qualified to render medical opinions regarding the 
severity of a condition, which calls for specialized medial 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In this case, the Board finds the most probative evidence to 
be that of the VA examiners.  As previously discussed, the VA 
examiners' conclusions were based on a thorough review of the 
documented medical history, as well as complete physical 
examinations.  

The May 1994 VA Persian Gulf Registry examination was 
completely normal in regards to the musculoskeletal system, 
the Veteran voiced no joint complaints during the November 
1994 VA examination, and the September 1999, August 2002, 
January 2003, February 2005 and March 2005 VA examination 
reports and August 2000 VA outpatient record demonstrate no 
findings of compensable loss of motion despite the Veteran's 
complaints of pain.  

Indeed, with the exception of the August 2002 VA examination, 
where the Veteran evidenced a loss of 3 degrees of right 
elbow motion and a loss of 2 degrees of left elbow motion, 
all objective range of motion studies of record are normal.  

The Veteran's presentation has been nothing short of 
inconsistent.  As noted, in July 1999 the examining VA 
physician had no orthopedic explanation as to why the Veteran 
ambulated abnormally.  

However, a mere six months later, the Veteran specifically 
denied any musculoskeletal problems, reported that he wanted 
to do aerobic exercises, and was specifically advised by his 
treating clinicians to increase his daily activity in an 
effort at weight loss.  

In January 2003, there were no objective findings to explain 
the Veteran's walking in a bent-over position and complaints 
of problems with bending over and straightening up.  

Also diminishing the credibility of the Veteran's reports of 
severe joint pain is his lack of treatment for any joint 
problems in VA outpatient records between April 1995 and 
September 1998, though he presented for treatment numerous 
other problems.  

The parties to the Joint Motion indicated that the Veteran's 
abusiveness towards the February 2005 VA examiner was not 
contrasted with other examination reports where he was 
cooperative.  

Though obviously this incident alone does not render the 
Veteran's prior complaints of pain invalid, it is one factor 
to consider, along with his inconsistent presentation as to 
his pain symptoms during the course of the appeal, in 
determining that his lay assertions as to severe joint pain 
lack credibility.  See Caluza v. Brown, 7 Vet. App. 498, 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996): (The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  As described, even when the Veteran cooperated 
with VA examiners, his presentation was completely at odds 
with the objective findings.  

The parties indicated that the Board failed to explain how 
the Veteran's lack of cooperation "outweighed the apparently 
objective notation regarding [the] Appellant's inability to 
walk or stand in the 2005 examinations."  

The Board emphasizes there was no objective finding that the 
Veteran was unable to walk or stand during the 2005 
examinations.  The parties are referring to the portion of 
the examination entitled "Medical History," in which the 
Veteran reported that he was unable to stand for more than a 
few minutes or walk for more than a few yards [Emphasis 
added].  

The objective findings upon physical examination at that time 
were completely normal, with no evidence of gait or weight-
bearing problems.  Additionally, during the subsequent March 
2005 examination the Veteran denied that his ankles had any 
effect on his daily living, and objective findings were 
completely normal.  

Finally, the parties indicated the Board failed to consider 
Veteran's September 1995 testimony that he failed physical 
training tests due to elbow pain and was forced to retire 
from his second period of service in assessing the Veteran's 
credibility.  Again, the objective medical is in complete 
contrast to the Veteran's assertions.  

A review of the Veteran's service treatment records from the 
Veteran's second period of service note no musculoskeletal 
problems during the Veterans' June 1991 separation 
examination, and the Veteran denied a history of painful 
joints in a subsequent report of medical history during an 
annual physical examination in April 1992.  

The Veteran reported "doing a great deal of work at home" 
in January 1995, as well as a daily jogging habit and 
"excellent exercise tolerance" in April 1994.  These 
records, combined with the negative objective findings upon 
physical examination, serve to further diminish the Veteran's 
credibility.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  

As for the Veteran's assertions that his joint pain caused 
him to need assistance as a mail carrier, these statements 
are in contrast to his September 1995 testimony where he 
attributed employment difficulties to his stomach problems 
and fatigue.  

Moreover, there is nothing in the current objective evidence 
of record to indicate that the Veteran's joint pain causes 
any unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired).  

In sum, although the Board has taken the Veteran's statements 
concerning the severity of his joint pain into consideration, 
it finds that the Veteran's assessment lacks credibility and 
is outweighed by the objective medical evidence of record.  
See Cartright, supra.  

The Board accordingly finds that the criteria for an initial 
evaluation in excess of 10 percent are not met.  The claim 
must therefore be denied.  As the preponderance of the 
evidence is against the claim, there can be no doubt to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.  

Moreover, in light of the absence of objective evidence of 
occupational impairment, deficiencies in work, or reduced 
reliability and productivity, resulting from this service-
connected disability-without regard to the Veteran's age, the 
Board finds no basis for consideration of the issue of a 
total disability rating based on individual unemployability 
on this record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected joint pain of elbows, ankles and hips 
beginning on November 2, 1994 is denied.  


REMAND

With respect to the claim for an initial rating in excess of 
10 percent for the service-connected respiratory disorder (as 
due to an undiagnosed illness) from November 2, 1994 to 
February 10, 2005 and for a compensable rating beginning on 
February 11, 2005, the Veteran's attorney has submitted 
evidence that indicates his respiratory disability may have 
worsened since the most recent VA examination in February 
2005.  

Accordingly, the Board finds that the Veteran should be 
afforded an additional VA examination to determine the nature 
and extent of his service-connected respiratory disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the evidence of record demonstrates the Veteran 
was recently diagnosed with obstructive sleep apnea, and the 
Veteran's attorney argues this is part of the service-
connected disability picture.  

However, the Board is precluded from differentiating between 
the symptomatology attributable to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  This matter should be 
addressed by the VA examiner.  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claims that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  However, identification of the 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

The Board also notes that counsel has recently argued for 
application of the diagnostic criteria pertaining to 
restrictive lung disease.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6840-6847.  The potential applicability of these codes 
should be addressed upon readjudication.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

Accordingly, this remaining issue in this document is 
REMANDED to the RO for the following action:

1.  The RO should obtain all treatment 
records from the Manchester VAMC dated 
from July 2002 to the present and 
associate those records with the claims 
file.  

2.  The RO should arrange for the Veteran 
to be examined by VA to determine the 
severity of his service-connected 
respiratory disorder.  The examiner must 
be provided with the claims folder for 
consideration, and the examination report 
should reflect that the claims folder was 
reviewed.  

The examiner should, to the extent 
possible, distinguish the symptoms of the 
service-connected respiratory disorder 
from those attributable to any 
nonservice-connected disability to 
include, but not limited obstructive 
sleep apnea.  If, however, it is not 
medically possible to do so, the examiner 
should clearly so state.  

All necessary testing should be done, to 
include pulmonary function test (PFT) 
(both before and after bronchodilator) 
and any other appropriate testing.  The 
examiner should review the results of all 
testing prior to completion of the 
examination report.  The PFT results 
should be recorded in the appropriate 
manner for rating purposes, to include: 
a) the percentage of predicted of FEV-1; 
b) the percentage of predicted of FEV- 
1/FVC; and c) the percentage of predicted 
of DLCO (SB).  

The examiner should also specifically 
determine and note whether the Veteran 
has: a) cor pulmonale (right heart 
failure), or; b) right ventricular 
hypertrophy, or; c) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; d) episode(s) of 
acute respiratory failure, or; e) : 
requires outpatient oxygen therapy, or; 
f) chronic respiratory failure with 
carbon dioxide retention, or; g) requires 
tracehostomy, or; h) requires use of 
breathing assistance device such as 
continuous airway pressure (CPAP) 
machine, or; i) persistent daytime 
hypersomnolence, and; j) the maximum 
exercise capacity as measured by oxygen 
consumption with cardiac or respiratory 
limitation.  

In the event that examiner is of the 
opinion that DLCO and/or oxygen testing 
is either "not needed" or "not useful" 
he or she should clearly so state, and, 
provide a statement as to why (e.g., 
there are decreased lung volumes that 
would not yield valid test results).  

3.  To help avoid future remand, the RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate any issue remaining 
on appeal, in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider the 
application of the diagnostic criteria 
pertaining to restrictive lung disease.  
See 38 C.F.R. § 4.97, Diagnostic Codes 
6840-6847.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his attorney with a fully 
responsive Supplemental Statement of the 
Case and afford them the appropriate 
opportunity for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


